       Case 4:20-cv-00517-DPM Document 2 Filed 05/20/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION


PHILLIP STEWART                                               PLAINTIFF
ADC #151956

v.                      No. 4:20-cv-517-DPM-JTR
RORY GRIFFIN, Deputy Director;
and SONDRA L. PARKER,
Health Service Administrator,
Correct Care Solutions                                    DEFENDANTS



                                ORDER
     1.    The Court withdraws the reference.
     2.    Stewart hasn't paid the $400 filing and administrative fees
in this case. And a motion to proceed in forma pauperis would be futile
because he is a three-striker. Before filing this lawsuit, he'd had at least
three cases dismissed for failing to state a claim. E.g., Stewart v. Hobbs,
5:13-cv-381-JLH; Stewart v. Evans, 5:16-cv-81-DPM; and Stewart v.
Griffen, 4:17-cv-579-BRW.     Further, nothing in Stewart's complaint
suggests he's currently in imminent danger of serious physical injury.
Doc. 1; 28 U.S.C. § 1915(g). His complaint will therefore be dismissed
without prejudice. If Stewart wants to pursue this case, then he must
pay the $400 filing and administrative fees and file a motion to reopen
by 22 June 2020. An in forma pauperis appeal from this Order and
       Case 4:20-cv-00517-DPM Document 2 Filed 05/20/20 Page 2 of 2



accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

     So Ordered.

                                                  (/
                                  D .P. Marshall Jr.
                                  United States District Judge
